DETAILED ACTION

Reasons for Allowance
Claims 1-8 and 10-13 are allowed.
The following is an examiner’s statement of reasons for allowance: applicant’s amendment filed on 09/21/2021 has been reviewed by the examiner in view of prior art of records Parker et al. (US 2005/0094837 A1), and the prior art of records Parker fails to teach the cited claim limitations of “wherein a third opening exposed outside the speaker box”. Prior art Parker teaches a loudspeaker enclosure having a driver and a port tube  formed with a vent located at a point along the length of port tube corresponding to the pressure maximum of the dominant standing wave established in port tube when driver is excited to reduce audible port noise. However, prior art Parker fails to teach the cited claim limitations of “wherein a third opening exposed outside the speaker box”.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIMON KING whose telephone number is (571)270-1950. The examiner can normally be reached Monday-Friday 8:00am-4:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fan Tsang can be reached on 571-272-7547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



December 22, 2021
/SIMON KING/Primary Examiner, Art Unit 2653